Brown, J.,
dissenting. I cannot concur in the opinion of the Court for the following reasons:
1. A judgment final by default could not have been properly rendered in this case. The Court below, recognizing this to be the law, did not render any such judgment and the plaintiff did not .ask for it there and did not contend for it here. Section 385 of The Code provides: “Judgment by default final may be had on failure of the defendant to answer, as follows: Where the complaint sets forth one or more causes of action, each consisting of the breach of an express or implied contract to pay, absolutely or upon a contingency, a sum or sums of money fixed by the terms of the contract or capable of being ascertained therefrom by computation.” This complaint demands as damages for breach of the contract of insurance, not the sum of money fixed by the terms of the contract or capable of being ascertained therefrom by computation, but damages which must be proved aliunde.
*527It bas been decided by tbis Court that judgment by default final may be rendered for the specific sum contracted to be paid, when demanded in the complaint. Rogers v. Moore, 86 N. C., 85; Wynne v. Prairie, Ibid., 73; Alford v. McCormac, 90 N. C., 151. The specific sum contracted for in tbis case is the amount of the policy which is payable upon death. This action is not brought to recover that sum. In Skinner v. Terry, 107 N. C., 103, it was held that where it appeared upon inspection of the record that the amount of the final judgment rendered on default of answer could not' be ascertained by computation from the complaint, or be fixed by the terms of the contract sued on, such judgment was irregular and should have been set aside. In Battle v. Baird, 118 N. C., 854, it was held, in an action on an official bond on failure of the defendant- to answer, that a judgment entered against him on default cannot be affirmed, since the action is not for a breach of an express or implied contract to pay a definite sum of money fixed by the terms of the bond or ascertainable therefrom, but must be by default and inquiry. In Stewart v. Bryan, 121 N. C., 46, it was held that judgment final by default could not be entered to recover a certain amount — $383 alleged to have been collected and misappropriated.
This Court has decided that an action similar to this is an action for a breach of contract and to recover substantial damages therefor. In SDtrauss against this same defendant, 126 N. C., 974, this Court re-affirmed the rule for measuring such damages first laid down in Braswell’s case, 75 N. C., 8 ; Lovick’s case, 110 N. C., 93, and Burrus’ case, 124 N. C., 9.
2. If this judgment had been rendered by the Superior Court, it would have been irregular, because there are no data in the complaint on which it can be based, and it could be set aside or corrected as an irregular judgment at any time. Assuming all the Court says to be true in law, yet .a *528judgment final by default could not have been rendered- for over $521.65, because not demanded in the complaint. Whereas the judgment rendered and now affirmed is for $889.83. Interest cannot be allowed in judgments by default final unless there are some data or references to instruments given in the complaint upon which interest can be computed without the aid of evidence. If evidence aliunde is required to prove the dates of the payments of the premiums and the amounts of each, interest could not be allowed in judgment by default final.
It is too plain for discussion that there are no specific facts or dates in the complaint from which the interest on $561.25 can be computed. There are no specific payments of premiums or dates thereof given in the complaint, nor are there any figures given which can be made to produce $889.83.
In Skinner v. Terry, supra, the decision is put upon the ground that the contract set out in the complaint does not warrant the judgment by default final, and the Court declares it should be set aside. It cannot be true that the defendant must appeal from a judgment final by default to correct an error in it, apparent upon the record. He is not present and cannot appeal. He has the right to absent himself and rely upon the Court not to render a judgment final by default not warranted by the complaint. How could this defendant appeal from a judgment final by default when no such judgment was rendered ? There was nothing to appeal from. He apparently was content with the judgment by default and inquiry as rendered, but he had a right to expect that an inquiry would be executed regularly and in the legal and orderly course of judicial proceeding. As it was not so conducted, it should be set aside. If the Court renders a judgment not warranted by the complaint, it is an irregular judgment. Skinner v. Terry, supra. It is elementary learning that an irregular judgment may be set *529aside or corrected at any time. Suppose the Court renders a judgment by default final for $5,000 upon a complaint demanding $500; it need not be appealed from as simply an erroneous judgment; it will be set aside at any time as both an erroneous and an irregular judgment, because it is contrary to the due and orderly course of judicial procedure. Inasmuch as this Court refuses to set aside this irregular judgment, this defendant is completely cut off from the right to correct it, so as to make it tally with the complaint. This Court in effect admits that the inquiry was executed irregularly, without evidence, else the Court would not base its judgment upon a ground not contended for or thought of by counsel. How could such a judgment for $889 be rendered upon this complaint by default final? The complaint demands judgment for “$561.25 and interest,” and does not demand interest even in the prayer from any date whatever. How can the interest be computed or allowed unless there is evidence offered-as to the amount and date of each payment of premium? As the complaint gives no payments or dates, how can the required and necessary evidence be offered except upon an inquiry before a jury ?
My view is that if the Superior Court had rendered a judgment by default final upon this complaint for $889, as this Court declares it should have done, such judgment could be corrected now as an irregular as well as an erroneous judgment, because not warranted by the complaint or anything in it. By the refusal to disturb the verdict rendered by the jury (although admittedly irregular and based on no evidence) this defendant is cut off entirely even from correcting this judgment. When the defendant applies to the Superior Court to correct or reduce it to the only sum warranted by the complaint, he is met by a verdict of a jury for $889 in response to an issue submitted. Although this verdict is *530irregular, the Judge below cannot look behind it. It is binding until set aside, which this Court refuses to do.
This Court does not even attempt to support the regularity of this verdict. Eor the purpose of this appeal, the affidavit of Camp must be taken to be true. He states that on the execution of the inquiry no evidence whatever was offered and no witness was sworn; that the plaintiff’s attorney arose and made a statement to the jury and the verdict was rendered. This proceeding was irregular and utterly unwarranted by the due and orderly course of judicial procedure. But this Court gives effect and potency to such an unwarranted verdict by declaring that the Superior Court had the right to give judgment final by default, and should have done so, and therefore this Court will affirm the judgment rendered upon such verdict. The Court entirely ignores the patent fact that there is nothing in the complaint which warrants a judgment for $889 any more than for a million. So that the outcome of it all is that a judgment is finally affirmed against this defendant, based upon a verdict, rendered upon no evidence, when there is no data whatever in the complaint from which the most accomplished mathematician could figure out such .a result, or any other sum than $561.25. Unfortunately for the defendant, there is no way by which the judgment can be corrected, in the manner other irregular judgments are frequently corrected, because this unwarranted verdict is legalized and stands in th'e way.
The Superior Court could not possibly have rendered judgment for such sum by inspecting the record.' It could only be rendered upon a verdict, based on evidence, which was not done.
3. The plaintiff is bound by the judgment by default and inquiry and it cannot be disturbed on this appeal, and the inquiry should be properly executed anew. The plaintiff did not ask for judgment by default final. He asked only *531for judgment by default and inquiry, and the Court granted it. The plaintiff did not appeal and could not, because he got what he asked for. He does not even now ask to have the judgment by default and inquiry set aside. The defendant was not present when it was rendered and did not answer, but if he had been he could not appeal, because only a judgment by default and inquiry was rendered. Roth parties were satisfied with that judgment and neither one desired to appeal. Consequently, as it was within the jurisdiction of the Court to render it, even if erroneous, it is binding on both and cannot now be disturbed. The plaintiff, on the hearing of this appeal, does not assign it as error. The majority of the Court assign it as error. They might at least point out the data in the complaint upon which a judgment for $889 could be now rendered by default final. It will not do to say that it was an erroneous judgment and the defendant should have appealed. No such judgment was ever rendered by the Superior Court, and how could it appeal ? This judgment for $889 by default final was not even asked for by the plaintiff, but was first conceived and rendered in this Court, from whose judgment the defendant cannot appeal. According to this Court the plaintiff had a right, when the judgment by default and inquiry was rendered, to move for a judgment final. But he preferred the former, and for a very good reason. He knew the data in his complaint was insufficient to justify a judgment for more than $561.25 and he desired to offer evidence tending to prove the amount and date of each payment, as they are not given in the complaint, so he could claim interest on each. This could only be done by executing an inquiry before the jury. The plaintiff is bound by his own action, and it is just to say he does not seek to avoid it. He has defended the manner of executing the inquiry and rested his case on that. It is only the defendant who complains, and justly so, of the irregular and *532unwarranted manner in which that inquiry was executed, and that is the only assignment of error presented in this appeal. If the facts show that the inquiry was irregularly and unwarrantedly executed, this Court should set it aside and leave in force the judgment by default and inquiry asked for by plaintiff and from which neither party appealed. This is a court for the correction of errors complained of and assigned in the record. Where do we get the right to set aside a judgment which the Superior Court had power to render, when neither party asks for it, and both were content with it? Yet it is just what this Court practically has done, viz., of its own motion substituted a judgment by default final, from which the defendant cannot appeal, for a sum not warranted by the complaint, for a judgment by default and inquiry rendered nearly three years ago by the Superior Court upon motion of the plaintiff, and with which the defendant was content. All the defendant asks is that the course of the Court and the due and orderly procedure of the law be followed upon the execution of that judgment of inquiry. And the method of executing that inquiry is the only question brought before us by this appeal.
I am of opinion that the verdict rendered upon the inquiry of damages and the judgment rendered upon that verdict should be set aside, leaving the judgment by default and inquiry to stand. Then the plaintiff, if so advised, can either execute the inquiry anew and regularly, or else move in the Superior Court for judgment final by default upon the complaint.